111 Mich. App. 363 (1981)
314 N.W.2d 622
PEOPLE
v.
KING
Docket No. 53410.
Michigan Court of Appeals.
Decided November 16, 1981.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Edward Reilly Wilson, Principal *364 Attorney, Appeals, and Janice M. Joyce, Assistant Prosecuting Attorney, for the people.
Sheila N. Robertson, Assistant State Appellate Defender, for defendant on appeal.
Before: DANHOF, C.J., and BRONSON and M.J. KELLY, JJ.
M.J. KELLY, J.
Defendant Carlos King pled guilty to armed robbery, MCL 750.529; MSA 28.797, and possession of a firearm while committing a felony, MCL 750.227b; MSA 28.424(2). He was sentenced to 2 years imprisonment for the felony-firearm charge and 5 to 20 years for the armed robbery charge. He now appeals claiming that the trial court erred, during the plea proceedings, when it failed to inform him of the consequences of Proposal B, MCL 791.233b; MSA 28.2303(3), on his minimum sentence.
In People v Solomon, 104 Mich. App. 695; 305 NW2d 295 (1981), this writer expressed a belief that GCR 1963, 785.7(1)(d) required the trial judge to inform a defendant of the effects of Proposal B on his minimum sentence. Since Solomon, this writer has reconsidered his position and has decided that the majority was correct in Solomon.
GCR 1963, 785.7(1) requires the trial court to inform the defendant of the maximum and minimum sentence he could receive if he pleads guilty. The rule does not require the trial judge to inform defendant of all the sentencing consequences, Guilty Plea Cases, 395 Mich. 96, 118; 235 NW2d 132 (1975), cert den 429 U.S. 1108 (1977). The trial court complies with the requirement of GCR 1963, 785.7(1)(d) when it tells the defendant the mandatory minimum sentence he could receive under the sentencing statute. Proposal B, MCL 791.233b; *365 MSA 28.2303(3) does not change this mandatory minimum sentence. It merely requires the defendant to serve the entire minimum sentence.[1]
In this case, the trial court informed defendant of the minimum statutory sentences for the armed robbery and felony-firearm charges. When King pled guilty, he knew what the mandatory minimum sentences were for each charge. Furthermore, the trial judge did not mislead King about the effect of Proposal B on his minimum sentences. Therefore, the trial court did not err when it failed to inform defendant of the effect of Proposal B on his sentence. Defendant's conviction is affirmed.
Affirmed.
NOTES
[1]  However, where a defendant has been misled as to the consequences of Proposal B, I feel that reversal is still required. People v Elder, 104 Mich. App. 651; 305 NW2d 563 (1981) (KELLY, J. dissenting).